


110 HR 5199 IH: To suspend temporarily the duty on Stainless steel Vacuum

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5199
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Stainless steel Vacuum
		  Feed-Through for optical sensor, 41 millimeter diameter, MANSKE part number
		  43935/2.
	
	
		1.Stainless steel Vacuum
			 Feed-Through for optical sensor, 41 millimeter diameter, MANSKE part number
			 43935/2
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Stainless steel Vacuum Feed-Through for optical sensor, 41
						millimeter diameter, MANSKE part number 43935/2 (provided for in subheading
						8536.90.80)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
